Citation Nr: 0025892	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected generalized anxiety disorder, currently 
rated as 10 percent disabling.

2.  Entitlement to an effective date earlier than July 28, 
1994, for an increased disability evaluation for service-
connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1941 to 
November 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied the 
appellant's claim for an increased (compensable) disability 
rating for service-connected psychoneurosis.  The appellant 
subsequently filed a timely notice of disagreement and 
substantive appeal of this decision.

In November 1997, the RO issued a rating decision that 
granted an increased disability evaluation to 10 percent, 
effective July 24, 1994, for the appellant's service-
connected psychoneurosis.  Thereafter, the appellant 
expressed his continuing disagreement as to both the newly 
assigned disability evaluation and its effective date. See AB 
v. Brown, 6 Vet. App. 35 (1993).

Pursuant to the appellant's request for a videoconference 
hearing, the Board remanded this matter in September 1999.  
In July 2000, a videoconference hearing was held before 
Bettina S. Callaway, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991).  
For the reasons indicated below, the Board must remand this 
claim for further evidentiary development.



REMAND

A.  Well-Grounded Claim

The appellant's claim for an increased rating is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  His assertion that his service-connected generalized 
anxiety disorder (previously rated as psychoneurosis) has 
increased in severity is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
Although the appellant's claim for an increased disability 
rating in this case is shown to be well grounded, the duty to 
assist him in its development has not yet been fulfilled.

In as much as the appellant's claims herein involve both the 
disability evaluation assigned to his service-connected 
generalized anxiety disorder, as well as the effective date 
for that disability evaluation, the Board concludes that the 
issues on appeal are inextricably intertwined.

B.  Need for Additional Medical Examination 

"The need for a statement of reasons or bases is 
particularly acute when [Board] findings and conclusions 
pertain to the degree of disability resulting from mental 
disorders."  See Mittleider v West, 11 Vet. App. 181, 182 
(1998) (per curiam order).

After a thorough review of the evidence of record, the Board 
concludes that the appellant's claim needs to be remanded to 
the RO for further evidentiary development.  At the hearing 
before the Board, the appellant testified that the severity 
of his service-connected generalized anxiety disorder was 
increasing.  Specifically, he complained of severe headaches 
and difficulty sleeping.  He also alleged that he has been 
receiving ongoing treatment for this condition from the VA 
medical center in Augusta, Georgia.  Where the record does 
not satisfactorily reveal the current state of the claimant's 
disabilities, fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (citing Allday v. Brown, 
7 Vet. App. 517, 526 (1995) ("where the record does not 
adequately reveal the current state of the claimant's 
disability and the claim is well grounded, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination," particularly if there 
is no medical evidence which adequately addresses the level 
of impairment of the disability based on a complete review of 
the evidence in the claims file)).  Accordingly, the Board 
concludes that a VA examination of the appellant's service-
connected generalized anxiety disorder is needed.

C.  Additional Medical Evidence Available

The Board also concludes that additional medical treatment 
records must be obtained in this matter.  At his 
videoconference hearing before the Board, the appellant 
testified that he has been receiving treatment for his 
service-connected generalized anxiety disorder from the VA 
medical center in Augusta, Georgia.  These medical records 
are essential to a proper and thorough adjudication of the 
appellant's claim for an increased rating claim.  
Accordingly, the RO should make an attempt to obtain these 
missing records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service-
connected generalized anxiety disorder 
during the course of this appeal.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
appellant that have not been previously 
secured.  

The Board notes that the appellant 
alleges receiving treatment for his 
generalized anxiety disorder at the VA 
medical center in Augusta, Georgia.  The 
RO should attempt to retrieve these 
records regardless of the appellant's 
response to the above request.

2.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
the nature and extent of his service-
connected generalized anxiety disorder.  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examining psychiatrist 
prior to the examination.  A complete 
history should be taken, particularly a 
history of employment, past and current, 
in order that the examiner may comment in 
his report on any industrial impairment 
caused by his generalized anxiety.  The 
report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examining psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
and are part of, or caused by, the 
service-connected generalized anxiety 
disorder.  The VA examiner should also 
specifically address/discuss the 
following:

A.  The VA examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale 
(GAF) consistent with the criteria 
in the DSM-IV.  Also, an opinion 
addressing the relative degree of 
industrial impairment resulting from 
his generalized anxiety is 
requested.  

B.  The VA examiner should also 
describe how the symptoms of the 
appellant's service-connected 
generalized anxiety affect his 
social capacity, including his 
ability to establish and maintain 
effective work and social 
relationships.

All necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

4.  The RO should then readjudicate the 
appellant's claim of entitlement to an 
increased disability evaluation in excess 
of 10 percent for service-connected 
generalized anxiety disorder under both 
the old and the current VA regulations 
for rating mental disorders, determine 
which set of regulations is more 
favorable to the appellant, and apply the 
one more favorable to the case.  61 Fed. 
Reg. 52695 (1996); 38 C.F.R. § 4.132, 
Diagnostic Code 9410 (1996), amended by 
38 C.F.R. § 4.130, Diagnostic Code 9400 
(1999); VAOPGCPREC 11-97 at 1; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 
(1991).  See also, Rhodan v. West, 12 
Vet. App. 55 (1998).  The RO should also 
readjudicate the appellant's claim for 
entitlement to an effective date earlier 
than July 28, 1994, for an increased 
disability rating for service-connected 
generalized anxiety.

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claims, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  Thereafter, the case 
should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

	(CONTINUED ON NEXT PAGE)


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 8 -


